DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-99 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 12-23 and 40, in the reply filed on 9/27/2021 is acknowledged.
Claims 1-11, 24-39 and 41-99 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 12-23 and 40 are being examined in this application.

Claim Objections
Claims 16 and 40 are objected to because of the following informalities:
Claim 16, the recitation of “wherein administering” (line 1) is suggested to read “wherein said administering”.
Claim 40, the recitation of “wherein administering” (line 10) is suggested to read “wherein said administering”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14, line 2-3, the recitation of “between about 5-100 Units, about 15-60 Units, about 25-47 Units, about 30- 40 Units, or about 36 Units” is indefinite because of the overlapping ranges, it is unclear what range is required to meet the scope of the invention, for instance, is a dose between 61-89 Units read on the claimed limitation, how about between 50-59 Units?
Claim 22, line 2, “MMPS” should first be written out followed by abbreviations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-21, 23 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sharad (Kosmetische Medizin. 2015;36(2):66-69.) in view of Injection (www.inmo.ie/magazinearticle/printarticle/5676. 2013;1-2.).
The instant claims recite a method to reduce prominence of the masseter muscle of a human, comprising: administering to a region of the masseter muscle a dose of botulinum toxin that reduces prominence of the masseter muscle, wherein the dose is administered to a plurality of sites in the region of the masseter muscle; wherein the region is identified as a region of maximal bulge in the masseter muscle when the jaw is in a clenched position; and wherein the dose is administered with the jaw in a relaxed position.
Sharad teaches a method for re-shaping face (cosmetic) comprising injecting botulinum toxin into the masseter muscle of a human (p.1 Summary), wherein botulinum toxin is prepared at a concentration of 4 units per 0.1 ml, a three point injection technique is used (p.3 last para), patients are asked to clench the teeth tightly to accentuate the contours of the masseter muscle at the angle of the jaw, the center of the muscle which is also the point of maximum bulge is marked, depending on the bulk of the muscle, 5 to 15 units (5/4x0.1=0.125 ml to 15/4x0.1=0.375 ml) were injected per injection point and a total of 15 to 45 units (15/4x0.1=0.375 ml to 45/4x0.1=1.125 ml) were injected per side (0.375x2=0.75 ml to 1.125x2=2.25 ml for both sides), deep intramuscular injections are given with a needle perpendicular to the skin surface so that the 

Sharad does not teach the method wherein the dose is administered with the jaw in a relaxed position (claims 12 and 40).
Injection teaches good injection technique can mean the difference between less pain and injury (p.1 para 1), and it has been suggested that a patient should be positioned to relax the muscle be incorporated into clinical guidelines (p.2 para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to inject a dose of botulinum toxin into a jaw in a relaxed position, since Sharad discloses a method comprises injecting a dose of botulinum toxin into a jaw, and Injection discloses that it is a good practice to have a patient positioned so as to relax the muscle before intramuscular injection to reduce pain and injury. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to inject a dose of botulinum toxin into a jaw in a relaxed position, with a reasonable expectation for successfully re-shaping face.

Sharad does not teach the method wherein the portion administered at each injection site is unequal (claim 19).
However, Sharad does teach the method wherein 5 to 15 units were injected per injection point and a total of 15 to 45 units were injected per side, and patients found their face looked slimmer and more oval in shape.
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sharad (Kosmetische Medizin. 2015;36(2):66-69.) in view of Injection (www.inmo.ie/magazinearticle/printarticle/5676. 2013;1-2.) as applied to claims 12-21, 23 and 40 above, further in view of Allergan (ClinicalTrials.gov. 2014;1-3.).
The references cited above do not teach the method further comprises, prior to said administering, selecting a human subject using an MMPS (claim 22).
Allergan teaches a Masseter Muscle Prominence Scale (MMPS) is an ordinal tool to assess the masseter muscle prominence for each side of the face (p.1 last para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select a human subject using an MMPS, since Sharad discloses a method comprises injecting a dose of botulinum toxin into the masseter muscle of a human subject for re-shaping face, and Allergan discloses that MMPS is an ordinal tool to assess the masseter muscle prominence for each side of the face. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been 

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651